Title: To Thomas Jefferson from Thomas Hamilton, 13 April 1781
From: Hamilton, Thomas
To: Jefferson, Thomas



Sir
Richmond 13th. April 1781

Agreeable to your Excellencies Orders I have Allow’d the Following Prisoners of War, the Liberty of the Town, Vizt. George Richardson, John Askin, Richard Aris, John Gibson, Robert Tackberry, Edward Conner, Jonathan Shaw, John Uree, and Richard Brady. Mr. Rose informs me that they were deliver’d to him as prisoners of War and from examineing them I belive them to be such.
Inclos’d your Excellency has a list of the Prisoners of War remaining in Prison, who wish to experience the same Indulgence as the others. There is a Capt. Robt. Carre and one Davis, who is in Irons says they are Also Prisoners of War tho I know not what Charges there is exhibited Aganst them. I am Your Excellencies Most Obt. Hble Servant,

Thomas Hamilton T. Majr. [Town Major]

